DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/3 has been entered.

Response to Amendment
The amendment filed 08/30/2021 has been entered.
Claims 1 and 13 are amended.
Claims 1-13 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20120061901 A1) in view of Ahmed (US 9251781 B1) and Weilacher (US 446735 A).
Regarding claim 1, Yamamoto teaches a transmission unit that is disposed on a first axis which is inclined with respect to a normal line of a surface of an object[#302, #310 of Fig 28; 0178];
a reception unit[#303] that is provided on a side opposite to the transmission unit of the object, on the first axis[#303 of Fig 28; 0178, 0179]; and
a transmission control unit that controls drive of the transmission unit[#301 of Fig 28; 0178],
wherein the transmission unit includes a plurality of transmission elements that transmit ultrasonic waves[Fig 29, 0187], and the ultrasonic waves are transmitted from a transmission surface of the transmission unit, the plurality of transmission elements are arranged in a first direction that intersects the first axis in a plane including the normal line and the first axis[Figs 28, 29, 30A, 31B], .....
a reception surface of the reception unit receives the ultrasonic waves, a normal line of the reception surface is substantially the same as the first axis, and the reception surface is non-parallel to the surface of the object[Fig 14, 24, 28]......
Yamamoto does not explicitly teach wherein ..... the transmission surface of the transmission unit are substantially parallel to the surface of the object, ..... the first axis passes through a center of the transmission unit and a center of the reception unit, and the first axis intersects a normal line of the transmission surface of the transmission unit, and transmission 
Weilacher teaches the transmission surface of the transmission unit are substantially parallel to the surface of the object[Fig 4 has transmission unit #2 parallel to the surface of the object and able to send signals sideways to a receiver]
Ahmed teaches that wherein the transmission control unit delay-drives the plurality of transmission elements to align a direction of the ultrasonic wave that is transmitted from the transmission unit with the first axis. [Fig 2A; Col 1, Lines 30-40; Col 2-3, Lines 55-5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of Yamamoto in view of the parallel transmitter of Weilacher and the beamforming of Ahmed wherein the transmission control unit delay-drives the plurality of transmission elements to align a direction of the ultrasonic wave that is transmitted from the transmission unit with the first axis while the transmission unit is parallel to the object. Doing so would enable beamforming to control the direction of the transmission to be able to direct the transmission to a receiver that is not parallel to the object while keeping the transmitter parallel to the object.
Additionally it would have been obvious that the first axis passes through a center of the transmission unit and a center of the reception unit, and the first axis intersects a normal line of the transmission surface of the transmission unit, since the prior art teaches beamforming and the orientation does not matter so long as the receiver receives the beam and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Moreover it would have been an obvious matter of design choice to create such a configuration since applicant has not disclosed that such a configuration solves any stated problem or is for any particular purpose.

Regarding claim 13, Yamamoto teaches detecting a voltage of a received signal that is output when the ultrasonic waves are received by the reception unit [Fig 28, 0179].....and detecting a state of the object, based on the voltage of the received signal that is received by the reception unit, [Fig 28, 0179, 0180].
Yamamoto does not explicitly teach.....setting m as a natural number greater than or equal to 1, and by delaying a periodic drive voltage of a predetermined cycle by an integer multiple of a 1/m cycle of the periodic drive voltage to input the plurality of transmission elements so that a direction of the ultrasonic waves transmitted from the transmission is aligned with the first axis; setting a cycle of the periodic drive voltage, based on the voltage of the received signal that is detected in the detecting the voltage; ..... delaying the periodic drive voltages of the cycle which is set in the setting of the cycle by the integer multiple of the 1/m cycle of the periodic drive voltage to m put the plurality of transmission elements and to drive the plurality of transmission elements, wherein in the detecting the voltage, the voltage of the received signal for each cycle is detected by changing the cycle of the periodic drive voltage, wherein in the setting the cycle, a cycle is selected when the voltage of the received signal reaches a maximum value and the cycle is set as a cycle that is used in the detecting the state, and the first axis passes through a center of the transmission unit and a center of the reception unit, and the first axis intersects a normal line of the transmission surface of the transmission unit.

Weilacher [Fig 4] shows that the waves can be sent in the direction aligned with the first axis [direction from the transmitter to the receiver].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of Yamamoto in view of delay drive and beamforming of Ahmed and directional possibilities of Weilacher in order to use beamforming to transmit waves in a particular direction to get more flexibility with beamforming.
Additionally it would have been obvious that the first axis passes through a center of the transmission unit and a center of the reception unit, and the first axis intersects a normal line of the transmission surface of the transmission unit, since the prior art teaches beamforming and the orientation does not matter so long as the receiver receives the beam and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Moreover it would have been an obvious matter of design choice to create such a configuration since applicant has not disclosed that such a configuration solves any stated problem or is for any particular purpose.

Regarding claim 3, Regarding claim 3, Yamamoto as modified above in claim | teaches that generate periodic drive voltages; [0086, 0099].
Yamamoto does not explicity teach n+1 transmission circuits in which the plurality of transmission elements that are arranged at every n interval in the first direction are set as one transmission control group, that are provided corresponding to the transmission control groups respectively,..... and 
switching elements that are provided for the plurality of transmission elements respectively, and that are capable of switching between a connection position for connecting an element of the plurality of transmission elements to the transmission circuit corresponding to the transmission control group to which the element of the plurality of transmission elements belongs and a disconnection position for disconnecting the element of the plurality of transmission elements from the transmission circuit corresponding to the transmission control group to which the element of the plurality of transmission elements belongs, 
wherein k is set to a natural number from 1 to n+l, and a k-th transmission circuit corresponding to the k-th transmission control group in the first direction generates the periodic 
Ahmed teaches teach n+1 transmission circuits in which the plurality of transmission elements that are arranged at every n interval in the first direction are set as one transmission control group, that are provided corresponding to the transmission control groups respectively, [Col 1; Ines 30-35].....and 
switching elements that are provided for the plurality of transmission elements respectively, and that are capable of switching between a connection position for connecting an element of the plurality of transmission elements to the transmission circuit corresponding to the transmission control group to which the element of the plurality of transmission elements belongs and a disconnection position for disconnecting the element of the plurality of transmission elements from the transmission circuit corresponding to the transmission control group to which the element of the plurality of transmission elements belongs,[Col 2; Lines 50-55],
wherein k is set to a natural number from 1 to n+l, and a k-th transmission circuit corresponding to the k-th transmission control group in the first direction generates the periodic drive voltage delayed by an integer multiple of a (n+l) cycle with respect to the periodic drive voltage which is generated by the (k-l)-th transmission circuit, and wherein the transmission control unit sequentially switches the switching elements corresponding to the plurality of transmission elements from the disconnection position to the connection position by delaying by the /(n+]) cycle. [Col 3-4, lines 55-15; Table 2]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of Yamamoto in view of the plurality of elements of Weilacher and the beamforming in Ahmed, to be able to handle multiple transmission circuits in desired directions.

Regarding claim 4, Yamamoto as modified above in claim 1 teaches transmission circuits that generate periodic drive voltages[0086, 0099].
Yamamoto does not explicitly teach ..... switching elements that are provided for the plurality of transmission elements respectively, and that are capable of switching between a connection position for connecting an element of the plurality of transmission elements to the transmission circuit and a disconnection position for disconnecting the element of the plurality of transmission elements from the transmission circuit,
wherein the transmission control unit delays the switching elements corresponding to the plurality of transmission elements by an integral multiple of a cycle of the periodic drive voltage to sequentially switch from the disconnection position to the connection position.
Ahmed teaches that switching elements that are provided for the plurality of transmission elements respectively, and that are capable of switching between a connection position for connecting an element of the plurality of transmission elements to the transmission circuit and a disconnection position for disconnecting the element of the plurality of transmission elements from the transmission circuit, [Col 2; Lines 50-55],
wherein the transmission control unit delays the switching elements corresponding to the transmission elements by an integral multiple of a cycle of the periodic drive voltage to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of Yamamoto in view of plurality of elements in Weilacher and the beamforming of Ahmed in order to create a sensor with switching elements that canhandle multiple elements and transmit in the required direction. Doing so would give more flexibility in switching and transmission options.

Regarding claim 5, Yamamoto as modified in claim 1 teaches a transmission circuit that generates a periodic drive voltage[0086, 0099].
Yamamoto does not explicitly teach a multiplexer that is connected to the plurality of transmission elements and the transmission circuit and capable of switching plurality of the transmission elements of an output destination of the periodic drive voltage which is input from the transmission circuit, wherein the transmission control unit causes the multiplexer to sequentially switch the plurality of transmission elements in the first direction outputting the periodic drive voltage by delaying acycle of the periodic drive voltage by an integer multiple.
Ahmed teaches that a multiplexer [#708 of Fig 7] that is connected to the plurality of transmission elements and the transmission circuit and capable of switching the plurality of transmission elements of an output destination of the periodic drive voltage which is input from the transmission circuit[{Col 7, Lines 50-60; claims 12, 16], wherein the transmission control unit causes the multiplexer to sequentially switch the plurality of transmission elements in the first direction outputting the periodic drive voltage by delaying acycle of the periodic drive voltage by an integer multiple. [Table 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of Yamamoto in view of Weilacher and the multiplexer in Ahmed in order to have more options in switching and transmission.

Regarding claim 6, Yamamoto as modified in claim 3 teaches wherein the transmission control unit changes a cycle of the periodic drive voltage that is generated by the transmission circuit. [Fig 28, 0086, 0178]
Regarding claim 7, Yamamoto as modified in claim 1 teaches that a state detection unit that detects a state of the object in accordance with an output from the reception unit of the ultrasonic sensor. [Fig 28, 0179, 0180]
Regarding claim 9, Yamamoto as modified in claim 3 teaches that a state detection unit that detects a state of the object in accordance with an output from the reception unit of the ultrasonic sensor. [Fig 28, 0179, 0180]
Regarding claim 10, Yamamoto as modified in claim 4 teaches a state detection unit that detects a state of the object in accordance with an output from the reception unit of the ultrasonic sensor [Fig 28, 0179, 0180].
Regarding claim 11, Yamamoto as modified in claim 5 teaches a state detection unit that detects a state of the object in accordance with an output from the reception unit of the ultrasonic sensor. [Fig 28, 0179, 0180].
Regarding claim 12,.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20120061901 A1) in view of Ahmed (US 9251781 B1) and Weilacher (US 446735 A) as applied to claim 1 above, and further in view of Klepper (US 200600586872 A1).
Regarding claim 2, Yamamoto does not explicitly teach interval between the plurality of transmission elements is one to two times a wavelength of each of the ultrasonic waves that are output from the transmission element. Klepper teaches that interval between the plurality of transmission elements is one to two times a wavelength of the ultrasonic wave that is output from the transmission element [Para 4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto in view of Ahmed and Weilacher further in view of Klepper in order to create an interval between the plurality of transmission elements is one to two times a wavelength of the ultrasonic wave that is output from the transmission element. Doing so would help avoid noise.
Regarding claim 8, Yamamoto as modified above in claim 2 teaches that a state detection unit that detects a state of the object in accordance with an output from the reception unit of the ultrasonic sensor. [Fig 28, 0179, 0180]

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on page 1, 2 of the remarks that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ahmed teaches delay driving and thus beamforming.
It would have been obvious that the first axis passes through a center of the transmission unit and a center of the reception unit, and the first axis intersects a normal line of the transmission surface of the transmission unit, since the prior art teaches beamforming and the orientation does not matter so long as the receiver receives the beam and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Moreover it would have been an obvious matter of design choice to create such a configuration since applicant has not disclosed that such a configuration solves any stated problem or is for any particular purpose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        




/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645